[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION
The defendant's motion for articulation and reconsideration filed with the court on May 13, 1996 is granted in part.
The typographical error contained in the court's memorandum of decision dated April 29, 1996 is corrected to show that the parties were married on September 9, 1977.
That memorandum of decision is further clarified to state that the plaintiff shall hold harmless and indemnify the defendant from the mortgage given by the plaintiff to his former attorney on the marital home at 276 White Bridge Drive, Guilford, Connecticut. This obligation is solely the plaintiff's and it was the court's intent to order the plaintiff to indemnify the defendant with respect to this mortgage as well as the first and second mortgages.
The defendant's motion for articulation and reconsideration is denied with respect to the other matters raised in the defendant's motion.
Jon M. Alander, Judge